Judgment of the Supreme Court, New York County (Murray Mogul, J. at suppression hearing; Franklin Weissberg, J. at jury trial), rendered December 7, 1989, convicting defendant of burglary in the second degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a predicate felon, to concurrent, indeterminate terms of imprisonment of 6 to 12 years and IV2 to 3 years, unanimously affirmed.
None of defendant’s claims concerning the prosecutor’s summation have been preserved by specific objection, and in light of the overwhelming evidence of defendant’s guilt, any alleged error would be considered harmless.
With respect to defendant’s adjudication as a predicate felon, there was no infirmity in the underlying conviction. Defendant was plainly advised that if he failed to appear for sentencing, the court would not be bound by any sentencing recommendation, nor would defendant be entitled to withdraw his plea. (Cf., Innes v Dalsheim, 864 F2d 974, cert denied — US —, 107 L Ed 2d 19.) Concur—Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.